Citation Nr: 0948589	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ventricular tachycardia, to include as secondary to 
posttraumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to a disability rating higher than 50 percent 
prior to February 27, 2007, and a rating higher than 70 
percent from that date for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to August 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In an April 2007 rating decision, the Veteran's disability 
rating for PTSD was increased from 50 percent to 70 percent, 
effective February 27, 2007, but the Veteran continued to 
appeal both the 50 percent rating prior to February 27, 2007 
and the 70 percent rating from that date.

The PTSD issue and the TDIU issue are addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for ventricular 
tachycardia was denied in an unappealable Board decision 
issued in February 1985.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's ventricular tachycardia was not present 
until more than one year following his discharge from service 
and is not etiologically related to service or his service-
connected PTSD.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for ventricular 
tachycardia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

2.  Ventricular tachycardia was not incurred or aggravated in 
active service, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309(a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for ventricular 
tachycardia, to include as secondary to PTSD, and a grant of 
the service connection claim.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been presented to reopen the Veteran's 
claim.  Therefore, no further development is required before 
the decides that matter.

With respect to the reopened claim, the record reflects that 
the originating agency provided the Veteran with the notice 
required under the VCAA by letters mailed in June 2005 and 
March 2006.  Although the Veteran was not provided complete 
notice until after the initial adjudication of the claim, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records 
and medical articles submitted by the Veteran.  Moreover, the 
Veteran has been afforded an appropriate VA examination in 
response to his claim.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as 
cardiovascular disease, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  These provisions relax the evidentiary 
requirements for determining what happened during service but 
do not establish the existence of a relationship between a 
service-connected disease or injury and a current disability.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

Although the RO subsequently determined that new and material 
evidence had been submitted to reopen the Veteran's claim, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for ventricular tachycardia 
was denied in an unappealable Board decision issued in 
February 1985 because the evidence did not show that 
ventricular tachycardia had been incurred or aggravated in 
service, or that there was an etiological relationship 
between the Veteran's PTSD and his ventricular tachycardia.

The subsequently received evidence includes medical articles 
submitted by the Veteran indicating that hypertension, 
ventricular arrhythmias, ventricular tachycardia, and heart 
disease might be triggered, caused, or otherwise exacerbated 
by emotional stress.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it indicates a 
possible medical relationship between the Veteran's service-
connected PTSD and his ventricular tachycardia, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.

Service Connection

The record reflects that the Veteran engaged in combat during 
his period of service.

Service treatment records do not contain any evidence of 
ventricular tachycardia or any other heart condition.  On his 
May 1970 separation examination, the Veteran was noted to 
have had a normal clinical evaluation of the heart and 
vascular system, and no heart problems were noted. 

VA treatment records dated from February to May 1983 indicate 
a history of ventricular tachycardia.  These records note 
that the Veteran's cardiac history dated back to 1979, when 
he experienced palpitations and several subsequent syncopal 
episodes.  These records also note that the Veteran had been 
seen in the Emergency Room in August of 1982 complaining of 
palpitations, at which time the Veteran's Holter revealed a 
22 minute run of ventricular tachycardia at 210 beats per 
minute.  VA and private medical records from February 1982 to 
January 2006 indicate treatment for recurrent ventricular 
tachycardia.  January 2006 VA treatment records also indicate 
a history of arrhythmias and non-ischemic cardiomyopathy. 

The Veteran has submitted medical articles indicating that 
hypertension, ventricular arrhythmias, ventricular 
tachycardia, and heart disease might be triggered, caused, or 
otherwise exacerbated by emotional stress.

The Veteran was provided a VA examination in connection with 
his claim in April 2006, the report of which indicates a 
review of the claims folder by the VA examiner.  The examiner 
noted that in 1978 the Veteran had had a syncopal episode but 
was not diagnosed with ventricular tachycardia, and that 
between 1978 and 1983 he would get symptomatic prolonged 
episodes of chest pounding, lightheadedness, and throat pain 
several times a week.  The examiner also noted that, in 1982 
and 1983, the Veteran had had elecrophysiologic studies, and 
was found to be inducible.  He was started on amiodarone, and 
after that he would be symptomatic a few times a month.  The 
examiner furthermore noted that in June 1989, the Veteran 
sustained a ventricular tachycardia and was electively 
cardioverted.  He was given a repeat electrophysiologic study 
and switched to mexiletine.  In January 1990, an implantable 
cardiac defibrillator (ICD) was inserted, and in 1993, ICD 
settings were changed, as his defibrillator had fired 11 
times.  It was noted that records from the Veteran's 
cardiologist dated from 1996 to 2004 indicated that, when the 
defibrillator was interrogated, there were no firings noted 
and that the Veteran was active and energetic.  These records 
also indicated that, in February 2004, the Veteran suffered 
one episode of nonsustained ventricular tachycardia, and in 
April 2004 his defibrillator was changed due to battery 
failure after approximately 12 years of use; notes from 2004 
to the present did not indicate any firing of his 
defibrillator.  Moreover, the examiner noted that the Veteran 
had a history of nonischemic cardiomyopathy dating back to 
1982 or 1983.

After examining the Veteran and reviewing the record, the VA 
examiner diagnosed the Veteran as having a history of 
idiopathic ventricular tachycardia, which was stable with his 
current device, and a history of nonischemic cardiomyopathy 
with no evidence of congestive heart failure or limited 
metabolic equivalent of task (MET) as determined by stress 
testing.  The examiner opined that it was unlikely that the 
Veteran's nonischemic cardiomyopathy or his ventricular 
arrhythmia/tachycardia was caused or aggravated by his 
service-connected PTSD.  The examiner noted that the medical 
literature did not support stress as a causative factor for 
nonischemic cardiomyopathy, and that the time course of his 
ventricular arrhythmia/tachycardia was inconsistent with a 
cause and effect association with PTSD.  The examiner also 
noted that, importantly, the medical literature did include a 
report of stress-triggered arrhythmias, citing an article 
entitled "Emotional and Physical Precipitants of Ventricular 
Arrhythmia," regarding the impact of anger and physical 
activity among a group of patients with ICDs.  The results of 
the study discussed in the article indicated that anger and 
physical activity could trigger ventricular arrhythmia in 
patents with ICDs.  However, the examiner noted that the 
Veteran did not experience any firings of his ICD after the 
device was set correctly, despite ongoing PTSD symptoms.  
Therefore, according to the VA examiner, his PTSD would not 
be suspected of aggravating his underlying idiopathic 
arrhythmia.  The examiner also noted that when the Veteran 
was taking anti-arrhythmic medications prior to his having an 
ICD placed, the frequency of his sustained ventricular 
tachycardia was apparently low.  The examiner stated that, in 
summary, the Veteran's cardiomyopathy was unrelated to PTSD, 
and that it was unlikely that his ventricular 
arrhythmia/tachycardia was caused or aggravated by PTSD.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for ventricular tachycardia, including as 
secondary to PTSD.

The record does not reflect, and the Veteran does not 
contend, that ventricular tachycardia began in service or 
within a year after service discharge; the record reflects 
that the Veteran had no symptoms of ventricular tachycardia 
until 1978 or 1979.  Rather, the Veteran contends that 
ventricular tachycardia is caused or aggravated by his 
service-connected PTSD.

However, the only competent opinion specifically addressing 
this question is that of the April 2006 VA examiner.  The VA 
examiner's opinion was that, based on the medical record, 
examination, and the relevant medical literature, it was 
unlikely that the Veteran's ventricular 
arrhythmia/tachycardia was caused or aggravated by the 
service-connected PTSD.  The examiner properly supported the 
opinion.

The Board notes the submitted medical articles indicating 
that hypertension, ventricular arrhythmias, ventricular 
tachycardia, and heart disease might be triggered, caused, or 
otherwise exacerbated by emotional stress.  In this regard, 
the April 2006 VA examiner acknowledged the possible 
relationship between ventricular tachycardia and stress, 
specifically noting that the medical literature included a 
report of stress-triggered arrhythmias, and discussing one 
such study indicating that anger and physical activity could 
trigger ventricular arrhythmia in patients with ICDs.

However, the April 2006 VA examiner explained that, even 
considering this literature, given the particular 
circumstances of the Veteran's case, an etiological 
relationship between ventricular tachycardia and PTSD was 
unlikely.  The examiner explained that the time course of the 
Veteran's ventricular arrhythmia/tachycardia was inconsistent 
with a cause and effect association with PTSD.  The examiner 
also explained that the Veteran's did not experience any 
firings of his ICD after the device had been set correctly, 
despite ongoing PTSD symptoms, which would indicate that his 
PTSD did not aggravate his underlying idiopathic arrhythmia.  
The examiner furthermore noted that when the Veteran was 
taking anti-arrhythmic medications prior to his having an ICD 
placed, the frequency of his sustained ventricular 
tachycardia was apparently low.

Conversely, there is no medical opinion or other competent 
evidence of record linking the Veteran's particular case of 
ventricular tachycardia to his service-connected PTSD.  While 
the Veteran might believe that his ventricular tachycardia is 
etiologically related to his PTSD, his lay opinion concerning 
this matter requiring medical expertise is of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Thus, the Board finds a preponderance of the evidence to be 
against the Veteran's service connection claim, and it must 
be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of 
the claim for service connection for ventricular tachycardia 
is granted.

Service connection for ventricular tachycardia, to include as 
secondary to PTSD, is denied.


REMAND

The Veteran was afforded a VA examination in July 2005 to 
determine the current severity of his PTSD.  On that 
examination, it was noted that the Veteran planned to retire 
from his current position in September, and that it was hoped 
that, with continuing treatment and the finding of an 
employment setting where he did not come into contact with 
reminders of Vietnam, his condition would improve.

The Veteran submitted a letter dated in January 2007 from M. 
O., his private counselor.  In the letter, M. O. stated that 
she first began therapy with the Veteran in February 2005, 
but that over time it had become evident that his symptoms 
were much more severe and debilitating than originally 
assessed.  It was noted by M. O. that the Veteran had 
disruptive outbursts at work on a regular basis and 
difficulty concentrating so that he had to leave work early 
on a regular basis, and that M.O encouraged the Veteran to 
retire early.  M. O. also opined in the letter that the 
Veteran was unable to work.

Where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).  As the Veteran 
has submitted evidence indicating that his PTSD has become 
worse since his July 2005 VA examination, the Veteran should 
be afforded another VA examination to determine the current 
severity of his PTSD.

With respect to the Veteran's claim of entitlement to a TDIU, 
the Board notes that this issue is inextricably intertwined 
with the issue being remanded.  See Babchak v. Principi, 3 
Vet. App. 466 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's PTSD during the period 
of the claim.

2.	Then, the Veteran should be afforded an 
examination to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder must 
be made available to and reviewed by 
the examiner.  The examiner should 
identify all current manifestations of 
the Veteran's PTSD and should provide 
an opinion concerning the current 
degree of social and occupational 
impairment resulting from it.  The 
examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected PTSD on his ability 
to work, to include whether it renders 
him unemployable.  The rationale for 
all opinions expressed must be 
provided.

3.	 The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's PTSD claim.  
It should also readjudicate the TDIU 
claim if it has not been rendered moot.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


